UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1038


ZEBEDEE MILBY,

                    Plaintiff - Appellant,

             v.

OFFICE OF THE FEDERAL REGISTRAR,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00590-MHL)


Submitted: May 24, 2019                                           Decided: June 11, 2019


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zebedee Milby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Zebedee Milby appeals the district court’s orders dismissing his civil complaint

for failing to comply with a court order and denying reconsideration. We have reviewed

the record and find no reversible error. Accordingly, we deny Milby’s motion to remand

and affirm for the reasons stated by the district court. Milby v. Office of the Fed.

Registrar, No. 3:17-cv-00590-MHL (E.D. Va. May 31, 2018 & Oct. 12, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2